DETAILED ACTION
This response is a second notice of allowance solely to review and consider the Information Disclosure Statement (IDS) submitted with Applicant’s request for continued examination filed on July 5, 2022. The IDS filed on July 5, 2022 has been acknowledged. The reasons for allowance are identical to those set forth in the Notice of Allowance, dated April 6, 2022. The Examiner notes that the documents cited in the IDS fail to remedy the deficiencies set forth in the Notice of Allowance.
The following is a response to Applicant’s communications filed March 9, 2022 that included amendments, which have been entered. In Applicant’s response, Applicant amended claims 1-4, 11, and 14 and canceled claims 7, 8, and 18. As a result of these amendments, claims 1-6, 9-17, 19, and 20 are allowable.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.





REASONS FOR ALLOWANCE
Claims 1-6, 9-17, 19, and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC 101
Examiner finds particularly persuasive Applicants reasons set forth in pages 14-16 of Applicant’s response dated September 27, 2021. 
Further, Examiner finds the claims implement a judicial exception with a particular machine or manufacture that is integral to the claim and recite meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter by reciting “using digitally programmed instructions in the computer system, generating one or more scripts based on, at least in part, the crop revenue value for each of the outcome-based values; transmitting, from the computer system to one or more agricultural implements of an agricultural machine, the one or more scripts to control an operating parameter of the one or more agricultural implements of the agricultural machine in performing agricultural tasks in the particular agricultural field,” as recited in claim 1, and similarly in claim 11. In view of the foregoing, Examiner finds that these and the other additional limitations integrate the recited abstract idea into a practical application.

Prior Art
Examiner finds the Applicant’s argument that the prior art rejections should be withdrawn to be persuasive, particularly those in pages 10-12 arguing that the combination of Ethington and Xu fail to teach all features of claim 1, and similarly claim 11, that now recite “generating a plurality of outcome-based values for the particular agricultural field based on the yield projection; computing a crop revenue value for each of the outcome-based values based on the yield value associated with the selected at least one of the yield probabilities."
With respect to claim 1, and similarly 11, Examiner submits that none of the cited prior art, taken individually or in any reasonable combination, teaches or suggests at least the following limitations:
generating a plurality of outcome-based values for the particular agricultural field based on the yield projection; 
computing a crop revenue value for each of the outcome-based values based on the yield value associated with the selected at least one of the yield probabilities; 
generating and causing displaying a graphical user interface in a computer display device, …the graphical user interface including … the crop revenue values for each of the outcome-based values and a final bushel per acre slider widget;
receiving user input selecting a target yield value particular value via the final bushel per acre slider widget and, in response, updating the computing a crop revenue value for each of the outcome-based values based on the target yield particular value;
causing displaying the updated crop revenue value for each of the outcome-based values in the graphical user interface, in place of the crop revenue values;

as recited in claim 23, and similarly claim 33.
The closest prior art include Ethington, et al. (US 20160078569 A1), hereinafter Ethington, Xu, et al. (US 20170105335 A1), hereinafter Xu, and Rose, et al. (US 20200265527 A1), hereinafter Rose. However, neither Ethington nor Xu nor Rose, alone or in any reasonable combination, teach or suggest the whole of the aforementioned limitations of amended claim 1, and similarly claim 11 for the reasons set forth by Applicant. 
While the combination of Ethington and Xu does teach “identifying a yield projection for the particular agricultural field based on a selected at least one of the plurality of yield probabilities,” as claimed, and Ethington does disclose computing a revenue based on the yield value from a yield projection, Ethington alone, or in reasonable combination, does not teach or disclose both generating a plurality of outcome-based values based on the yield projection and computing a crop revenue value for each of the outcome-based values based on the yield value. The expected yield disclosed in Ethington cannot be interpreted to be both the claimed yield projection and the claimed outcome based values, and similarly, in the alternative, the calculated revenue in Ethington cannot be interpreted to be both the claimed outcome based values and the claimed revenue. 
Furthermore, Examiner cites the additional relevant non-patent literature reference of Duckett, et al., Agricultural Robotics: The Future of Robotic Agriculture, UK-RAS Network Robotics & Autonomous Systems (2018), hereinafter Duckett, discussing using Internet of Things (IoT) technologies to help farmers analyze data on weather, temperature, water, nutrient, moisture, prices, etc., to predict and optimize yield and robotic equipment to automate agricultural tasks, including harvesting.
Moreover, while the above references teach some of the individual elements of the above limitations when the individual elements are viewed in isolation, since of the since the specific ordered combination of claim elements recited in claims 1 and 11 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Ethington, Xu, Rose, and Duckett, and/or any other additional reference(s) would be improper to teach the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623